 Case 1:18-cv-06127-CBA-RML Document 49 Filed 08/07/19 Page 1 of 2 PageID #: 533

                                                   lrt
                                                   l-.
                                                   -
                                                   T

                                     CLARE               LOCKE
ANDREW C. PHILLPS                                  LLP
 andy@clarelocke.com
    (zoz) aos-t+o+                            to Prince Street
                                         Alexandria, Virginia 22314
                                               (zoz) aza-t+oo
                                            www.clarelocke.com

                                               August 7,2OLg

   Via ECF

   Hon. Robert M. Levy
   United States Magistrate Judge
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, NY 11201


                 Re:         Monica Morrison v, Robert Langrick, No. 1:18-cv-o6127 (CBA)
   (RML)
   Dear Judge Levy:
           This is   a   joint letter filed by agreement on behalf of counsel for both parties in
                                                                                             the
   above-captioned action. We write to alert you to Judge Amon's July 29,2o19 Order denying
   Plaintiffs Motion to Dismiss Defendant's Counterclaims. In that Order, Judge Amon also
   issued a stay of discovery in this matter and directed the parties to schedule a settlement
   conference with Your Honor. The parties therefore respectfully request that the Court provide
   the parties with dates on which the Court is available for a settlement conference.
          The parties will also be huppy        to submit written     pre-conference submissions on a
   timetable that is amenable to the Court.
           Thank you for your time and consideration.

                                                         Very truly yours,




                                                         Andrew C. Phillips
                                                         CLARtr LOCKE LLP

                                                          Couns el for   Defendant Rob ert Langrick
Case 1:18-cv-06127-CBA-RML Document 49 Filed 08/07/19 Page 2 of 2 PageID #: 534

                                           tq
                                           L-
                                           -

                                           -



                                                    l*^.1i?
                                                   Henry R. flaufman
                                                                      <;l---/-
                                                   HENRY h NEUN'N4AN, PC

                                                   Counsel   for Plaintffi Monica Morrison
  Cc:   All counsel of record via trClr.




                                               2
